As filed with the Securities and Exchange Commission on May 24, 2010. Registration No. 333-53189 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-PAID LEGAL SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Oklahoma 73-1016728 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Pre-Paid Way Ada, Oklahoma (Address of principal executive offices) (Zip code) PRE-PAID LEGAL SERVICES, INC. STOCK OPTIONS GRANTED TO FRANCIS A. TARKENTON (Full title of the plan) Randy Harp Co-Chief Executive Officer Pre-Paid Legal Services, Inc. One Pre-Paid Way Ada, Oklahoma74820 (580) 436-1234 Copies to: Roger A. Stong, Esq. Crowe & Dunlevy, A Professional Corporation 20 North Broadway, Suite 1800 Oklahoma City, Oklahoma73102 (405) 239-6614 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] DEREGISTRATION OF SECURITIES On May 20, 1998, Pre-Paid Legal Services, Inc., an Oklahoma corporation (the "Company"), filed a registration statement on Form S-8, Registration Number 333-53189 (the "Registration Statement"), with the Securities and Exchange Commission to register 120,000 shares of common stock, par value $0.01 per share (collectively, the "Securities"), to be issued from time to time pursuant to the exercise of certain options granted to a former director of the Company.No stock options are outstanding. The Company is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister all of the Securities remaining unsold.The Company hereby terminates the effectiveness of the Registration Statement and deregisters all of the Securities registered under the Registration Statement that remain unsold as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Ada, State of Oklahoma, on May 24, 2010. PRE-PAID LEGAL SERVICES, INC. (Registrant) By: /s/ Randy Harp Randy Harp,Co-Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons as of this 21st day of May, 2010, in the capacities set forth below: Signatures Title /s/ Harland C. Stonecipher Chairman of the Board of Directors Harland C. Stonecipher /s/ Randy Harp Co-Chief Executive Officer, President and Chief Operating Officer (Co-Principal Executive Officer) Randy Harp /s/ Mark Brown Co-Chief Executive Officer, Senior Vice President and Chief Marketing Officer (Co-Principal Executive Officer) Mark Brown /s/ Steve Williamson Chief Financial Officer (Principal Financial and Accounting Officer) Steve Williamson /s/ Orland G. Aldridge Director Orland G. Aldridge /s/ Martin H. Belsky Director Martin H. Belsky /s/ Peter K. Grunebaum Director Peter K. Grunebaum /s/ John W. Hail Director John W. Hail /s/ Duke R. Ligon Director Duke R. Ligon
